SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 of 15(d) of The Securities Exchange Act of 1934 Date of Report:April 26, 2010 (Date of earliest event reported):April 26, 2010 Heartland Financial USA, Inc. (Exact name of Registrant as specified in its charter) Delaware (State or jurisdiction of incorporation) 0-24724 42-1405748 (Commission File Number) (I.R.S. Employer Identification Number) 1398 Central Avenue, Dubuque, Iowa (Address of principal executive offices) (Zip Code) (563) 589-2100 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operation and Financial Condition On April 26, 2010, Heartland Financial USA, Inc. issued a press release announcing its earnings for the quarter ended March 31, 2010. A copy of the press release is attached as Exhibit 99.1. Item 9.01 Financial Statements, Pro Forma Financial Information and Exhibits (a) Financial Statements of Business Acquired. None. (b) Pro Forma Financial Information. None. (c) Exhibits. Press Release dated April 26, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:April 26, 2010 HEARTLAND FINANCIAL USA, INC. By: /s/ John K. Schmidt Executive Vice President, COO & CFO
